 



EXHIBIT 10.3.6
AFFIRMATION OF GUARANTY
(Safeguard Delaware / Safeguard Scientifics (Delaware))
     This AFFIRMATION OF GUARANTY is made as of May 2, 2007, by the undersigned
(each a “Guarantor”; collectively, the “Guarantors”) and COMERICA BANK (“Bank”).
RECITALS
     Borrowers and Bank are parties to that certain Amended and Loan and
Security Agreement, dated as of February 28, 2007 (the “Agreement”).
     Guarantors executed for the benefit of Bank an Unconditional Guaranty dated
as of September 30, 2004 (the “Guaranty”), guarantying certain amounts owing by
Borrowers to Bank, and an Affirmation of Guaranty dated as of February 28, 2007,
which Guarantors executed in connection with the Agreement. Borrowers and Bank
wish to amend the Agreement to provide, among other things, for an increase of
the Revolving Line to $7,500,000. Bank has agreed to enter into the First
Amendment and Waiver to Amended and Restated Loan and Security Agreement (the
“Amendment”) provided, among other things, that Guarantors consent to the entry
by Borrowers into the Amendment and related documents and agree that the
Guaranty will remain effective.
AGREEMENT
     NOW, THEREFORE, Guarantors agree as follows:
     1. Each Guarantor consents to the execution, delivery and performance by
Borrower of the Amendment and the documents and instruments executed in
connection therewith.
     2. The Guaranty is and shall remain in full force and effect with respect
to all of Borrowers’ Obligations as defined in the Guarantied Loan Agreement.
Each Guarantor confirms that, as of the date hereof, it has no defenses against
its obligations under the Guaranty.
     3. Each Guarantor represents and warrants that the Representations and
Warranties contained in the Guaranty are true and correct as of the date of this
Affirmation except (i) to the extent such representations and warranties
expressly relate to an earlier date, which representations and warranties are
true and correct as of such date; and (ii) for those changes to the
representations and warranties resulting from events, occurrences or
circumstances permitted under the applicable Loan Documents. Unless otherwise
defined, all capitalized terms in this Affirmation shall be as defined in the
Guaranty.
     4. The Guaranty, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Affirmation and shall not operate as a waiver
of, or as an amendment of, any right, power, or remedy of Bank under the
Guaranty, as in effect prior to the date hereof. Each Guarantor ratifies and
reaffirms the continuing effectiveness of all instruments, documents and
agreements entered into in connection with the Guaranty.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Guarantors have executed this
Affirmation of Guaranty as of the first date above written.

              SAFEGUARD DELAWARE, INC.
 
       
 
  By:   /s/ Steven J. Feder
 
       
 
  Title:   Vice President
 
       
 
            SAFEGUARD SCIENTIFICS (DELAWARE), INC.
 
       
 
  By:   /s/ Steven J. Feder
 
       
 
  Title:   Vice President
 
       
 
        COMERICA BANK
 
   
 
  By:   /s/ Charles R. Bowman
 
       
 
  Title:   Vice President
 
       

 